Title: To George Washington from Philippe-André-Joseph de Létombe, 6 September 1782
From: Létombe, Philippe-André-Joseph de
To: Washington, George


                  
                     
                  MessieurBoston 6 7bre September 1782.
                  Je n’ai point eu l’honneur de répondre, sur le champ, à la dépéche qui votre Excellence m’a fait l’honneur de m’adresser Le 27. aout dernier, parce que, depuis ce tems, J’ai attendu La réponse de Monsieur Le Marquis Vaudreuil dont le vaisseau est éloigné de 6. miles de Boston.
                  Je veux mille humbles graces à votre excellence de ce qu’Elle a bien voulu faire passer mes Paquets à Monsieur le Chevalier de la luzern.  Je suis, avec un profond respect; de votre Excellence, Le très humble et très obéissant Serviteur
                  
                     de letombe
                  
                  
                     P.S.  Votre Excellence trouvera ci-joints les deux paquets qui Monsieur le Marquis de Vaudreuil viens de  me faire passer par Elle.
                  
                  
               